
	
		I
		112th CONGRESS
		1st Session
		H. R. 1159
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Hastings of
			 Washington (for himself, Mr. Sam Johnson
			 of Texas, Mr. Sessions,
			 Mr. Thornberry,
			 Mr. Burgess,
			 Mr. Olson,
			 Mr. Barton of Texas,
			 Mr. Schweikert,
			 Mr. Carson of Indiana,
			 Ms. Jackson Lee of Texas, and
			 Mrs. Black) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal certain provisions of the Patient Protection
		  and Affordable Care Act relating to the limitation on the Medicare exception to
		  the prohibition on certain physician referrals for hospitals and to
		  transparency reports and reporting of physician ownership or investment
		  interests.
	
	
		1.Repeal of certain provisions
			 of the Patient Protection and Affordable Care ActEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 6001 and
			 10601 (relating to limitation on the Medicare exception to the prohibition on
			 certain physician referrals for hospitals) and section 6002 (relating to
			 transparency reports and reporting of physician ownership or investment
			 interests) of such Act are repealed, and the provisions of law amended or
			 repealed by such sections are restored or revived as if such Act had not been
			 enacted.
		
